Suzanne Bostrom (AK Bar No. 1011068)
Brook Brisson (AK Bar No. 0905013)
Brian Litmans (AK Bar No. 0111068)
TRUSTEES FOR ALASKA
1026 W. Fourth Avenue, Suite 201
Anchorage, AK 99501
Phone: (907) 276-4244
Fax: (907) 276-7110
sbostrom@trustees.org
bbrisson@trustees.org
blitmans@trustees.org

Attorneys for Plaintiffs


                     THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF ALASKA


 NORTHERN ALASKA                               Case No. 3:20-cv-00114-SLG
 ENVIRONMENTAL CENTER, et al.,

                             Plaintiffs,

                     v.

 UNITED STATES DEPARTMENT OF
 THE INTERIOR, et al.,

                           Defendants.


                               NOTICE OF RELATED CASE
                               (Local Civil Rule 3.1 and 16.1(e))

       Pursuant to Local Civil Rules 3.1 and 16.1(e), Northern Alaska Environmental

Center, et al. provides notice that the following cases were filed on February 2, 2018, in

the United States District Court for the District of Alaska:




         Case 3:20-cv-00114-SLG Document 5 Filed 05/15/20 Page 1 of 5
       Northern Alaska Environmental Center et al. v. U.S. Department of the
       Interior et al., Case No. 3:18-cv-00030-SLG, appeal docketed, No. 19-
       35008 (9th Cir. Jan. 4, 2019) [hereinafter Northern I], and Natural
       Resources Defense Council et al. v. Zinke et al., Case No. 3:18-cv-00031-
       SLG, appeal docketed, No. 19-35006 (9th Cir. Jan. 4, 2019) [hereinafter
       NRDC].

The Alaska District Court issued its decision in Northern I and NRDC on December 6,

2018, and they are now pending before the Ninth Circuit Court of Appeals. The following

case was also filed on March 1, 2019, in the United States District Court for the District

of Alaska: Northern Alaska Environmental Center et al. v. U.S. Department of the

Interior et al., Case No. 3:19-cv-00055-SLG [hereinafter Northern II].

       These cases arise out of the Bureau of Land Management’s decisions to conduct

oil and gas lease sales in the National Petroleum Reserve–Alaska. Northern I involves a

challenge the 2017 lease sale, NRDC involves a challenge to the 2016 and 2017 lease

sales, and Northern II involves a challenge to the 2018 lease sale. The present case

challenges the 2019 lease sale.

       Because all these cases involve the same geographic area, address prior lease

sales, and involve similar claims, there may be economies from assigning the cases to the

same judge.




N. Alaska Envtl. Ctr., et al. v. U.S. Dep’t of the Interior, et al.
Case No. 3:20-cv-00114-SLG                                                      Page 2 of 5


          Case 3:20-cv-00114-SLG Document 5 Filed 05/15/20 Page 2 of 5
       Respectfully submitted May 15, 2020,

                                              s/Suzanne Bostrom
                                             Suzanne Bostrom (AK Bar No. 1011068)
                                             Brook Brisson (AK Bar No. 0905013)
                                             Brian Litmans (AK Bar No. 1011068)
                                             TRUSTEES FOR ALASKA
                                             Attorneys for Plaintiffs




N. Alaska Envtl. Ctr., et al. v. U.S. Dep’t of the Interior, et al.
Case No. 3:20-cv-00114-SLG                                                   Page 3 of 5


          Case 3:20-cv-00114-SLG Document 5 Filed 05/15/20 Page 3 of 5
                              CERTIFICATE OF SERVICE

      I certify that on May 15, 2020, I caused a copy of the NOTICE OF RELATED
CASE to be electronically filed with the Clerk of the Court for the U.S. District Court of
Alaska using the CM/ECF system. For the parties who have not yet registered an
appearance, a copy was served via U.S. Mail to:

        David Bernhardt
        Secretary of the Interior
        Department of the Interior
        1849 C Street, N.W.
        Washington, DC 20240

        Department of the Interior
        1849 C Street, N.W.
        Washington, DC 20240

        Bureau of Land Management
        1849 C Street, N.W., Room 5665
        Washington, DC 20240

        William Perry Pendley
        Official Exercising the Authority of the Director
        Bureau of Land Management
        1849 C Street, N.W., Room 5665
        Washington, DC 20240

        Bryan Schroder
        Office of the U.S. Attorney
        222 West 7th Ave., Room 253 #9
        Anchorage, AK 99501

        U.S. Attorney General
        U.S. Department of Justice
        950 Pennsylvania Ave., NW
        Washington, DC 20530




N. Alaska Envtl. Ctr., et al. v. U.S. Dep’t of the Interior, et al.
Case No. 3:20-cv-00114-SLG                                                     Page 4 of 5


          Case 3:20-cv-00114-SLG Document 5 Filed 05/15/20 Page 4 of 5
        Chad Padgett
        Alaska State Director
        Bureau of Land Management
        222 W 7th Avenue #13
        Anchorage, Alaska 99513

        Rebecca Noblin & Erik Grafe
        Earthjustice
        441 W 5th Avenue, Suite 301
        Anchorage, AK 99501

        Ryan Steen
        Stoel Rives LLP
        600 University Street, Suite 3600
        Seattle, WA 98101


                                              s/Suzanne Bostrom
                                             Suzanne Bostrom (AK Bar No. 1011068)




N. Alaska Envtl. Ctr., et al. v. U.S. Dep’t of the Interior, et al.
Case No. 3:20-cv-00114-SLG                                                   Page 5 of 5


          Case 3:20-cv-00114-SLG Document 5 Filed 05/15/20 Page 5 of 5
